         Case 2:19-cv-02233-KJN Document 17 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHNNY HARRA,                                       No. 2:19-cv-2233 KJN P
12                         Plaintiff,
13               v.                                       ORDER
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS AND
15    REHABILITATION, et al.,
16                         Defendants.
17

18             Plaintiff filed a motion for extension of time to file an amended complaint. Plaintiff states

19   he has no access to the law library due to the COVID-19 pandemic. Good cause appearing, IT IS

20   HEREBY ORDERED that:

21             1. Plaintiff’s motion for an extension of time (ECF No. 16) is granted; and

22             2. Plaintiff is granted thirty days from the date of this order in which to file an amended

23   complaint.

24   Dated: April 23, 2020

25

26
     /harr2233.36(2)
27

28
